DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 01 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US Patent Application Publication 2011/0232668) in view of Franzke et al. (US Patent Application 2008/0019928).
Hoffmann et al. discloses aqueous hair cleansing compositions which comprise at least two anionic surfactants, one of which having an amide group, and being substantially free of alkyl sulphate and alkyl ether sulphate surfactants (abstract).  The amide surfactant is preferably an amino acid surfactants, such as taurate, glutamate, alaninate, or sarcosinate, with mixtures being preferred (paragraphs [9-11]).  Embodiments disclosed include both the glutamate and sarcosinate surfactants (examples 12 and 16) in 11 and 15 wt% totals, respectively.
The cited examples also have polyquaternium-10 in 0.5 and 1.0 wt%, respectively, which reads upon the instantly recited cationic surfactant (and is the elected species of such).  And Hoffmann et al. discloses this cationic polymer as a preferred additional conditioning polymer (paragraph [41]).  The cleansing composition can further comprise amphoteric and non-ionic surfactants (abstracts).  Amphoteric surfactants are also present, such as cocoyl betaine. And amphoteric surfactants are present preferably in from 2 to 10 wt% (paragraph [20]), which range overlaps the range instantly recited. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 1 further recites that there is from about 0 to about 1.0 inorganic salt present, and the essential ingredients taught by Hoffmann et al. and the above cited examples do not have such salts present, and thus read upon this limitation.
Instant claim 1 also recites a limitation to the viscosity of the composition.  Hoffmann et al. suggests that the composition has a viscosity ranging from 1,500 to 10,000 mPa.s (paragraph [82]), a range which reads upon the instantly recited range (between about 100 cP to about 15,000 cP, which is equivalent to between about 100 mPa.s to about 15,000 mPa.s).  
Instant claim 1 finally recites the limitation that the composition has a %T value of greater than about 80.  Hofmann et al. is silent as to this feature (which means the composition is relatively transparent).  And while Hoffmann et al. may be sufficient to render this limitation prima facie obvious, in the interest of compact prosecution, even if en arguendo Hoffmann et al. does not disclose compositions which possess this transparency, the instantly recited composition would be prima facie obvious in view of Franzke et al.
	Franzke et al. discloses hair care compositions which are clear (abstract).  Franzke et al. states that many hair care cosmetics are packaged in an opaque container as they are unattractive, and further states that transparent products are generally more attractive (paragraph [2]).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have made sure that the composition disclosed by Hoffmann et al. was transparent as this is more attractive.
Instant claims 2 and 18-20 further limit the anionic surfactant, and are read upon by the above cited amino acid surfactant.  Instant claims 3-5 and 21 further limit the cationic polymer, and are read upon by the disclosed polyquaternium-10.  Instant claims 6 and 13-15 further limit the inorganic salt, and are read upon by the above compositions.  Instant claims 16 and 22 further limit the amphoteric surfactant, and is read upon by the betaine surfactant cited above.  Instant claim 17 further limits the %T, and the compositions disclosed by Hoffmann et al. appear to read upon this range for the same reasons put forth above.
Instant claims 8-10 further limit he composition to be delivered as a foam using a propellant.  And Hoffmann et al. suggests the composition can be delivered as a foam from a pump-foamer or from an aerosol bottle, the latter of which requires the addition of a propellant gas to the composition (paragraph [80]).
Instant claim 11 further recites the inclusion of a silicone conditioning agent, and the above cited examples of Hoffmann et al. both have dimethicone present, a silicone conditioning agent.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US Patent Application Publication 2011/0232668) and Franzke et al. (US Patent Application 2008/0019928) as applied to claim 1 above, and further in view of Bailey et al. (US Patent Application Publication 2006/0120988).
Hoffmann et al. and Franzke et al. disclose most of the limitations recited by instant claim 12 except for the inclusion of the specific emulsion silicone conditioning agent.  While Hoffmann et al. suggests the inclusion of silicone conditioning agents (paragraphs [38-39]), the specific type instantly recited is not disclosed.
Bailey et al. discloses hair treatment compositions (abstract), and discloses silicone conditioning agents, such as the emulsion forms with droplet sized to less than 10 um (paragraphs [80-82]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the silicone conditioning material disclosed by Bailey et al. in the hair care composition disclosed by Hoffmann et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Response to Arguments
	The Applicant argues that the rejections over Hoffmann et al. in view of Franzke et al. are not proper.  The Applicant states in order for a reference to be proper to use in an obviousness rejection, the reference must be analogous art to the claimed invention. The Applicant then discusses the differences between the problems addressed by the claimed invention and the problems addressed by each of the cited prior art.
	The Applicant also argues that one of ordinary skill in the art would not have a reasonable expectation of success preparing compositions based on the two cited references. The Applicant states that Franzke et al. is directed to aerosol/foaming compositions, and modifying the compositions of Hoffmann et al.  would change their principle operation.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The Examiner agrees that in order for a reference to be proper for use in an obviousness rejection, the reference must be analogous art to the claimed invention. See MPEP 2141.01(a)(I). As stated in this section of the MPEP, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). The claimed invention is directed to aqueous cosmetics (claim 1) which are used to treat hair (examples). Hoffmann et al. is directed to aqueous hair care cosmetic compositions (abstract & claim 1). Franzke et al. is directed to aqueous hair care cosmetics (abstract & claim 1). This is the field of endeavor – aqueous hair care cosmetic compositions. Thus, the two cited references are analogous art with respect to the claimed invention using the first of the two factors. 
As for the arguments relating to the problem addressed by each reference, these arguments are not found persuasive. There are two alternative options for analogous art, and the second one (which was not relied upon, as discussed above) is based on the problem faced by the inventor.
The Applicant also argues that one of ordinary skill in the art would not have a reasonable expectation of success preparing compositions based on the two cited references. The Applicant states that Franzke et al. is directed to aerosol/foaming compositions, and modifying the compositions of Hoffmann et al.  would change their principle operation. It is noted that Hoffmann et al. clearly suggests that the formulations can be in the form of an aerosol foam (paragraph [80]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699